DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 17, and 20-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg US 20180113200.

Regarding claim 1, Steinberg meets the claim limitations, as follows: 
A Light Detection and Ranging (LIDAR) sensor, comprising: 
an optical transmitter configured to operation in a first operation mode and a second operation mode (i.e. projecting unit 102. LIDAR system can dynamically adjust operational mode) [paragraph 121,194; fig. 1a], 
wherein when operated in the first operation mode, sequentially illuminate first sub-regions of a field of view at a first illumination intensity to one-dimensionally scan an environment in the field of view (i.e. predetermined illumination sequence used during scanning of the one or more sub regions 122 in the FOV 120) [paragraph 267], and 
wherein when operated in the second operation mode, illuminate second sub- regions of the field of view at a second illumination intensity to scan the environment in a portion of the field of view, wherein the second illumination intensity used for illuminating the second sub-regions is higher than the first illumination intensity used for illuminating the first sub-regions (i.e. predetermined illumination sequence used during scanning of the one or more sub regions 122 in the FOV 120. Light pulses may be emitted with progressively increasing power levels.) [paragraph 134, 267]; and 
an optical receiver configured to receive reflections from the first sub regions and the second sub regions (i.e. scanning unit 104 receives reflections and sends to the sensing unit 106) [paragraph 121; fig. 1a].  

Regarding claim 2, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 1, wherein the second sub-regions cover smaller portions of the field of view than the first sub-regions (i.e. second FOV 1002 is smaller in both dimensions than the first FOV 1000) [paragraph 245].  

Regarding claim 3, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 1, wherein, when operated in the second operation mode, the optical transmitter is configured to simultaneously illuminate the second sub-regions and the first sub-regions of the field of view (i.e. multiple regions illuminated simultaneously) [paragraph 126; fig. 2b].  

Regarding claim 4, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 1, wherein, when operated in the second operation mode, the optical transmitter is configured to exclusively illuminate the second sub-regions (i.e. illumination can pause on a particular sub-region of the LIDAR field of view.) [paragraph 117].  

Regarding claim 5, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 1, wherein, when operated in the second operation mode, the optical transmitter is configured to illuminate the second sub-regions such that the environment in the portion of the field of view is scanned two-dimensionally by the optical transmitter (i.e. scans performed in a two-dimensionally as shown in figure 2b.) [paragraph 126; fig. 2b].  

Regarding claim 6, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 1, wherein the optical transmitter is configured to switch operation from the first operation mode to the second operation mode upon reception of control data indicating a region of interest in the environment, and wherein the portion of the field of view corresponds to the region of interest (i.e. allocation of power to a ROI would be some control data. Further, identification of a ROI may be present.) [paragraph 360-361].  

Regarding claim 7, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 1, wherein the optical transmitter is configured to: selectively emit first light beams at the first illumination intensity into the first sub- regions of the field of view for one-dimensionally scanning the environment in the field of view; and selectively emit second light beams at the second illumination intensity into the second sub-regions of the field of view for scanning the portion of the field of view, wherein the optical receiver comprises a photodetector configured to receive reflections of the first light beams and the second light beams from the environment (i.e. two dimensional sensor 116 receives light from the field of view. Predetermined illumination sequence used during scanning of the one or more sub regions 122 in the FOV 120. Light pulses may be emitted with progressively increasing power levels.) [paragraph 134,156-158,267; fig. 4a].  

Regarding claim 8, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 7, wherein the photodetector is a two-dimensional or one-dimensional array of light-sensitive sensor elements (i.e. two-dimensional sensor 116) [paragraph 156; fig. 4a].  

Regarding claim 9, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 7, wherein the optical transmitter comprises: a first reflective surface configured to oscillate about a first rotation axis; a first light source configured to controllably emit the first light beams via an optical system onto the first reflective surface so that the first reflective surface emits the first light beams into the first sub-regions of the field of view; a second reflective surface configured to oscillate about a second rotation axis; and a second light source configured to controllably emit the second light beams onto the second reflective surface so that the second reflective surface emits the second light beams via the optical system onto the first reflective surface, wherein the first reflective surface is configured to emit the second light beams into the second sub-regions of the field of view (i.e. multiple reflectors to reflect light onto different fields of view where oscillations can be used to change the light beams) [paragraph 127,199; fig. 6a].  

Regarding claim 10, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 9, wherein the optical system comprises: an optical element configured to reflect the second light beams received from the second reflective surface onto the first reflective surface, wherein the optical element is optically transparent for the first light beams so that the first light beams emitted by the first light source transmit through the optical element to the first reflective surface (i.e. light from light source transmits through the reflective surface. This is the same for both reflective surfaces) [paragraph 127,199; fig. 6a].  

Regarding claim 11, Steinberg meets the claim limitations, as follows: 

The LIDAR sensor of claim 10, wherein the optical system further comprises an optical lens system arranged between the optical element and at least one of the first reflective surface and the second reflective surface (i.e. lens 222 between reflective surface and scanning unit) [paragraph 115; fig. 2d].  

Regarding claim 12, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 9, wherein the first rotation axis is orthogonal to the second rotation axis (i.e. first and second axes appear to be orthogonal) [fig. 6a].  

Regarding claim 17, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 7, wherein the first light beams and the second light beams exhibit at least one of different polarizations or different wavelengths (i.e. wavelength and polarization can be changed. Primary light can have a longer wavelength) [paragraph 701].  

Claim 20 is rejected using similar rationale as claim 1.
Claim 21 is rejected using similar rationale as claim 1.
Claim 22 is rejected using similar rationale as claim 6.
Claim 23 is rejected using similar rationale as claim 1 and 5.

Claim 24 is rejected using similar rationale as claim 5 and further below.
Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 21, wherein, when operated in the second operation mode, the optical transmitter and the optical receiver are configured to exclusively two- dimensionally scan the environment in at least the portion of the field of view (i.e. system 2d scans the environment.) [paragraph 133; fig. 2b].  


Claim 25 is rejected using similar rationale as claim 1.
Claim 26 is rejected using similar rationale as claim 1.
Claim 27 is rejected using similar rationale as claim 10.
Claim 28 is rejected using similar rationale as claims 1 and 9.
Claim 29 is rejected using similar rationale as claim 10.
Claim 30 is rejected using similar rationale as claims 1 and 9.

Regarding claim 31, Steinberg meets the claim limitations, as follows: 
The LIDAR sensor of claim 30, wherein, when operated in the second operation mode, the optical transmitter is configured to illuminate the sub-regions in combination with simultaneously illuminating the full field of view (i.e. multiple regions illuminated at the same time as the full FOV) [paragraph 134; fig. 2b].  

Claim 32 is rejected using similar rationale as claim 6.
Claim 33 is rejected using similar rationale as claim 7.
Claim 34 is rejected using similar rationale as claim 8.
Claim 35 is rejected using similar rationale as claim 9.
Claim 36 is rejected using similar rationale as claim 17.
Claim 37 is rejected using similar rationale as claim 1.
Claim 38 is rejected using similar rationale as claim 1.
Claim 39 is rejected using similar rationale as claim 7.


Allowable Subject Matter
Claims 13-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426